Citation Nr: 0725288	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO. 04-24 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for anxiety 
neurosis currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for bronchial 
asthma currently evaluated as 30 percent disabling.

3. Entitlement to service connection for sleep apnea as 
secondary to the service-connected disability of 
bronchial asthma.

4. Entitlement to service connection for diabetes 
mellitus, type II.

5. Entitlement total disability based upon individual 
unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from September 
1953 to March 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from December 2002 and July 2004 
rating decisions by the St. Petersburg, Florida Regional 
Office ("RO") of the Department of Veterans Affairs 
("VA"). 

By a July 13, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the veteran's motion to advance this case 
on the docket based on a finding of good cause, the 
health of the veteran. See 38 C.F.R. § 20.900(c) (2006). 

The United States Court of Appeals for Veterans Claims 
("Court") issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the 
Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides. Pursuant 
to VA's motion, on January 26, 2007, the Court stayed 
further proceedings in all cases pending before VA, 
pending further order. Ribaudo v. Nicholson, No. 06-2762 
(U.S. Vet. App. January 26, 2007). 






The specific claims affected by the stay include those 
where evidence of herbicide exposure may be proven by 
receipt of the Vietnam Service Medal ("VSM") or service 
on a vessel off the shore of Vietnam. Once a final 
decision is reached on appeal in the Haas and Ribaudo 
cases, the adjudication of any cases that have been 
stayed will be resumed.

Diabetes mellitus, type II is presumptively linked to 
herbicide exposure (if other conditions are met). See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (Listing diabetes 
mellitus as a disorder presumptively linked to in-
service exposure to herbicides). The veteran received 
the Vietnam Service Medal and he has alleged that he was 
in Vietnam at least twice when his transport plane 
stopped at Tan Son Nhut Air Base and Cam Rahn Bay Air 
Base while going to and from his duty station in Udorn, 
Thailand.  The veteran has provided copies of his orders 
with the transport plane information to allow for RO 
confirmation of this information.

The law also provides that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. Harris v. Derwinski, 1 Vet. App. 180 (1991). 
The veteran's claim for entitlement service connection 
for diabetes mellitus, type 2, could have an impact on 
his claim for entitlement to total disability based upon 
individual unemployability ("TDIU").

Thus, with the exception of the claims of service 
connection for diabetes mellitus, type II, and TDIU, 
there is no basis upon which to stay further 
proceedings. Adjudication of the TDIU claim will be held 
in abeyance pending further development and adjudication 
of the veteran's claim of service connection for 
diabetes mellitus, type 2.

The issues of entitlement to an increased evaluation for 
anxiety is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1. Sleep apnea was incurred in or aggravated by active 
military service.

2. The medical evidence of record demonstrates that the 
veteran's asthma is characterized by forced expiratory 
volume ("FEV") in one second no lower than 69 percent 
post bronchodilator, and the asthma has not required 
monthly visits to a physician for exacerbations or at 
least three courses of corticosteroids per year.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
sleep apnea have been approximated. 38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

2. The criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to 
address the duty to notify and duty to assist imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should 
(1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) inform the veteran about the information 
and evidence the VA will seek to provide; (3) inform the 
veteran about the information and evidence he was 
expected to provide and (4) request the veteran provide 
any evidence in his possession which pertains to the 
claim. This notification was satisfied by way of letters 
from the RO to the veteran dated in March 2002 and March 
2004.

The March 2004 letter specifically advised the veteran 
that to establish an increased evaluation for your 
service-connected disability, the evidence must show 
that the service-connected condition has gotten worse. 
The letter also described entitlement to service 
connection. The letter provided the veteran with 
examples of evidence necessary to support his claims 
including dates and places of medical treatment. Medical 
authorizations were provided so VA could assist in 
obtaining private medical records. The letter advised 
the veteran of the evidence in the claims file, of VA's 
duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records. 
The elements of a claim for service connection were also 
provided in the letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was 
held that VA must also provide notice that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. 
Although the veteran was not advised of this 
information, because the claims of entitlement to 
service connection and an increased evaluation are being 
denied, the question of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant. Proceeding with this matter 
in its procedural posture would not therefore inure to 
the veteran's prejudice.

Second, the VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate a claim. 
The service medical records ("SMRs") are associated 
with the claims file. The RO has requested and obtained 
all available medical records from the Tampa VA Medical 
Center ("VAMC"). The veteran and his representative 
have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claims

Service Connection for Sleep Apnea

The veteran seeks service connection for sleep apnea, 
specifically arguing the sleep apnea was caused by his 
service-connected bronchial asthma. Although the veteran 
specifically sought service connection on a secondary 
basis, VA must ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate 
that the claimed disorder was incurred by any incident 
of military service. Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (For the general proposition that in 
claims involving presumptive service connection, the 
Board must also examine the evidence of record to 
ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-
313 (2006).

Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

The benefit of the doubt rule provides that the veteran 
will prevail in a case where the positive evidence is in 
a relative balance with the negative evidence. 
Therefore, the veteran prevails in his claim when (1) 
the weight of the evidence supports the claim or (2) 
when the evidence is in equipoise. It is only when the 
weight of the evidence is against the veteran's claim 
that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease 
contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2006). That an injury incurred in service alone 
is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006). Generally, to prove service 
connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. 
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The law provides that secondary service connection shall 
be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2006). See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(en banc). Establishing service connection on a 
secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.

Service medical records contain no complaints, treatment 
or diagnosis of sleep apnea. However, the veteran has 
multiple diagnoses of sleep apnea which he claims are 
related to his service-connected bronchial asthma. In a 
February 1999 Polysonogram Report, the diagnosis is 
listed as obstructive sleep apnea with a respiratory 
disturbance index (RDI) of 104 events per hour and a low 
oxygen saturation of 81 percent. An April 1999 
Polysonogram report diagnoses a corrected sleep 
disordered breathing utilizing nasal CPAP at +12cmH20. 
In a May 1999 Orlando Regional Center Sleep Center 
Follow-Up Report, Dr. B.J.D. diagnosed the veteran with 
severe obstructive sleep apnea (doing well with CPAP) 
that will likely require life-long therapy. 

The remaining element is competent medical evidence of a 
nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Of relevance, the veteran was granted service connection 
for bronchial asthma by rating decision dated in June 
1975, based on an application for service connection for 
the disorder received in April 1974 (i.e., within one 
month of his retirement from active military duty). 

In a March 2002 letter, the veteran's private treating 
physician, Dr. A.R.V. stated that the veteran has 
chronic obstructive pulmonary disease asthma-type 
syndrome and sleep apnea. The physician observed that 
the veteran had "a[n] occupational inhalation injury 
which resulted in this reactive airway disease type 
pattern." He also stated that the veteran's 
"obstructive sleep apnea, . . . was highly interrelated 
to his occupational illness." There are records and 
studies in the veteran's file to support the physician's 
opinion and document his long-term treatment of the 
veteran.

There is a single occupational illness outlined by Dr. 
A.R.V., i.e., COPD and asthma-type. Giving the veteran 
the benefit of the doubt in the interpretation of this 
opinion, Dr. A.R.V. has thus opined that the veteran's 
sleep apnea was "highly interrelated" to the asthma 
type disorder. 

Although the veteran underwent a VA examination in 
November 2002 to assess the whether the veteran's 
bronchial asthma has caused the onset of sleep apnea, 
the Board will accord the treating physician's opinion 
more probative value via the benefit of the doubt 
doctrine. The examiner stated that due to his 
interpretation of the definition of obstructive sleep 
apnea which states that the cause of obstructive sleep 
apnea is a mechanical problem and is not associated with 
problems with bronchospasms or lung tissue disorder, his 
opinion was that it is not likely that bronchial asthma 
has caused sleep apnea.

However, the opinion by a private physician who has 
spent years conducting studies on and treating the 
veteran for the disorder, links the disorder to the 
presently service-connected asthma. 

There can be no doubt that further medical inquiry could 
be undertaken with a view towards development of the 
claim, but such would not materially assist the Board in 
this determination. Under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," 
the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of 
balance. In this matter, the Board is of the opinion 
that this point has been attained. Specifically, the 
veteran has a current diagnosis of sleep apnea and a 
medical opinion stating that bronchial asthma is the 
cause of the veteran's sleep apnea. 

Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will 
therefore be applied and service connection for sleep 
apnea will be granted. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Disability Rating - Bronchial Asthma

The veteran argues that the service-connected bronchial 
asthma is more severe than is contemplated by the 
currently assigned rating. The preponderance of the 
evidence is against the claim and it shall be denied.



Disability ratings are based on the average impairment 
of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006). 
Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2006). A rating specialist must interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent 
picture to accurately represent the elements of 
disability present. 38 C.F.R. § 4.2 (2006). As such, the 
determination of whether an increased evaluation is 
warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Board shall give the 
benefit of the doubt to the veteran. 38 U.S.C. § 5107(b) 
(West 2002). The Board considers all the evidence of 
record, but only reports the most probative evidence 
regarding the current degree of impairment, which 
consists of records generated in proximity to and since 
the claims on appeal. See Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The veteran is currently in receipt of a 30 percent 
rating for service-connected asthma disability. 
Diagnostic Code (DC) 6602 provides the rating criteria 
for bronchial asthma. It provides for a 30 percent 
evaluation for FEV-1 of 56 to 70 percent predicted, or 
FEV-1/Forced Vital Capacity ("FVC") of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication. 
The code provides a 60 percent evaluation for FEV-1 of 
40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids. If FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, 
or; there is more than one attack per week with episodes 
of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids 
or immuno-suppressive medications, then the disorder 
warrants an evaluation of 100 percent. 38 C.F.R. § 4.97, 
Diagnostic Code 6602.

Initially, the Board notes that none of the medical 
evidence associated with the claims file indicates that 
the veteran's PFTs ever showed values low enough to be 
between 40 and 55 percent predicted for FEV-1 or FEV-
1/FVC. On testing by the VA in November 2002, FEV1/FVC 
was 69 percent post bronchodilator. VAMC treatment 
records dated January 2004 through July 2004 do not 
reflect specific treatment for bronchial asthma or 
further testing other than to indicate continued 
medication and diagnoses.

A 60 percent evaluation for asthma may be assigned when 
the claimant is required at least monthly visits to a 
physician for required care of exacerbations. However, 
as stated, a review of the claims files shows that 
although the veteran has been seen by the VA on many 
occasions, the treatment pertained to nonservice 
connected disorders such as a hypertension and glaucoma. 
Very few records pertain to treatment for his asthma, 
and those records do not reflect that he was having an 
exacerbation. Therefore, the Board finds that there is 
no evidence that the veteran required at least monthly 
visits to the VA medical center for treatment of asthma 
exacerbations, and an increased disability rating is not 
warranted under this criteria.

Finally, a veteran may be entitled to an increased 
disability rating if he has required at least three 
courses per year of systemic corticosteroids for his 
asthma. A review of the medical evidence shows that his 
medications consist primarily of albuterol which is not 
a systemic corticosteroid. Based on the analysis above, 
the Board finds that the veteran has not met any of the 
criteria necessary to establish that his asthma is 60 
percent disabling. 




ORDER

Service connection for sleep apnea is granted.

A disability rating greater than 30 percent for 
bronchial asthma is denied.


REMAND

The Board has determined that a clarifying VA mental 
disorders examination is necessary to fully adjudicate 
the issue of an increased disability rating for an 
anxiety disorder. 

The veteran's last VA psychological examination was in 
November 2002. VA has a duty to obtain a medical 
examination or opinion when such examination or opinion 
is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005). When a 
veteran asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995). 

The record includes a November 2002 VA examination; 
private treatment records from Dr. L.A. from the Florida 
Hospital of Behavioral Health from January 2003-April 
2004; a note from Dr. H.A.S. reporting the Global 
Assessment and Functioning ("GAF") numbers for the 
veteran for August 2003 and 2002. However, the veteran's 
claims folder was not reviewed by the VA examiner in 
November 2002. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with 
full access to and review of the veteran's claims 
folder).

Further appellate consideration will be deferred and the 
case is REMANDED to the RO/Appeals Management Center 
("AMC") for the following actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, 
or other medical treatment for an 
anxiety disorder that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims 
folder. 

2. The RO should afford the veteran 
a comprehensive medical examination, 
to be conducted by a qualified 
physician, to ascertain the symptoms 
and degree of social and 
occupational impairment resulting 
from disability of the veteran's 
service-connected anxiety disorder. 
The examiner should assign a 
numerical score from the GAF scale 
both currently and for the past year 
and describe the impact of the 
veteran's anxiety disorder on his 
ability to function socially and 
industrially. The examiner should so 
state in the report the severity of 
the service-connected anxiety 
disorder. The veteran's claims 
folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand. 

3. Thereafter, the AMC/RO should 
readjudicate the claims. If the 
benefits sought on appeal remains 
denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of 
the case (SSOC). The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


